This matter came to be considered upon the filing of appellee's June 10, 2000 motion to dismiss.
On June 30, 2000, defendant-appellant Sheila Marie Portz filed a notice of appeal of the trial court's June 22, 2000 decision denying her appeal of an administrative license suspension pursuant to R.C. 4511.191(H)., Appellee asserts that "since the trial court has not yet ruled upon defendant-Appellant's motion for stay and still has jurisdiction to do so, there is no final appealable order before this Court."
We do not agree with appellee's assertion that the pendency of a motion for stay before the trial court affects this court's jurisdiction to consider an appeal.  Moreover, in State v.Williams (1996), 79 Ohio St.3d 290[76 Ohio St.3d 290], paragraph 2 of the syllabus, the Ohio Supreme Court held that:
  A trial court's determination of an administrative-license-suspension appeal is an order entered in a special proceeding and is final pursuant to R.C. 2505.02.
Based on the foregoing, appellee's motion to dismiss is overruled.  This appeal shall proceed in accordance with the Ohio Rules of Appellate Procedure.  Appellant's motion for stay will be decided in a separate decision and entry.
IT IS SO ORDERED.
  _______________________________________ THOMAS J. GRADY
Presiding and Administrative Judge
JAMES A. BROGAN, Judge
WILLIAM H. WOLFF, JR., Judge